             Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 GLORIA MENDEZ, Individually and as
                              §
 the surviving spouse of and on behalf of
                              §
 the ESTATE OF EMILIANO       §
 MENDEZ, and their biological children,
                              §
 MICHAEL MENDEZ, MARTIN       §
 MENDEZ, MARK MENDEZ, DANIEL  §
 MENDEZ, MARINA MENDEZ and    §
 NATALIE PEREZ,               §
                              §
      Plaintiffs,             §
                              §
 v.                           §                     C.A. No. 5:19-cv-1229
                              §
 GONZABA MEDICAL GROUP, P.A., §
 UNITEDHEALTHCARE INSURANCE §
 COMPANY and UNITED           §
 HEALTHCARE SERVICES, INC.,   §
                              §
      Defendants.             §
                              §

                               NOTICE OF REMOVAL

       Defendants UnitedHealthcare Insurance Company (“UHIC”) and United

HealthCare Services, Inc. (“UHS”), (together, “United”), for the purpose only of removing

this case to the United States District Court for the Western District of Texas, San Antonio

Division, states:

       1.     State Court Action. Plaintiffs filed this action in the 407th District Court in

Bexar County, Texas, Cause No. 2019CI18383, on September 3, 2019. (Ex. 2, Tab 2.)

United was served with the Petition on September 16, 2019. (Ex. 2, Tabs 4, 5.) Plaintiffs

assert claims against United for wrongful death, negligence, professional negligence, gross


Notice of Removal                                                                     Page 1
             Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 2 of 9



negligence, medical malpractice, and violation of Chapter 88 of the Texas Civil Practice

and Remedies Code (the “Texas Health Care Liability Act”).

        2.      Federal Officer Removal Jurisdiction. This action is removable under 28

U.S.C. §§ 1442(a)(1), 1446, and FED. R. CIV. P. 81. Emiliano Mendez (the “Decedent”)

was a Medicare-eligible enrollee from August 1, 2005, through December 31, 2012, and

again    from    September   1,   2013    through    December     31,   2017    in   AARP®

MedicareComplete® SecureHorizons® HMO (hereinafter, the “Plan”), which is a

Medicare Advantage 1 plan administered by UHIC and/or-its affiliates. (Ex. 1-B.) One of

those affiliates, UnitedHealthcare Benefits of Texas, Inc. operates a Medicare Advantage

Organization (“MAO”) and provides health benefits to certain Medicare-eligible enrollees

through the Plan pursuant to its contract with and under the direction of the Centers for

Medicare and Medicaid Services (“CMS”). (Ex. 1-A.) See 42 U.S.C. §§ 1395w-27(a)

(MAO must enter into contract with CMS in which it agrees to comply with the applicable

requirements, standards, terms and conditions of the Medicare Act). Plaintiffs allege that

United, in its role as an MAO, “failed to coordinate and manage the appropriate follow up

for the multiple colon polyp” with which the Decedent was allegedly diagnosed in July

2013. (Pet. ¶ 23.) Removal based on federal officer jurisdiction requires the defendant to

show “(1) that it is a person within the meaning of the statute, (2) that it has

a colorable federal defense, (3) that it acted pursuant to a federal officer’s directions, and

(4) ‘that a causal nexus exists between [its] actions under color of federal office and the


    1
      See 42 U.S.C. § 1395w-21, et seq. References in the Medicare Act to “Medicare+Choice”
are deemed references to “Medicare Advantage.” See 42 U.S.C. § 1395w-26.


Notice of Removal                                                                      Page 2
            Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 3 of 9



plaintiff’s claims.” Legendre v. Huntington Ingalls, Inc., 885 F.3d 398, 400 (5th Cir. 2018)

(internal quotation marks omitted). All four elements are met here.

       a.     United is a “person” under 28 U.S.C. 1442(a)(1). The first prong is

satisfied because United is a “person” within the meaning of the statute. Winters v.

Diamond Shamrock Chem. Co., 149 F.3d 387, 398 (5th Cir. 1998) (corporate entities

qualify as “persons” under § 1442(a)(1)).

       b.      United has colorable federal defenses to Plaintiffs’ claims. United has at

least two colorable federal defenses to Plaintiffs’ claims: complete preemption by the

Medicare Act and federal immunity. At this early stage of the case, United is not required

to prove its defenses; instead, United “need only articulate its ‘colorable’ applicability to

the plaintiff’s claims.” McGee v. Arkel Int’l, LLC, 716 F. Supp. 2d 572, 577-78 (S.D. Tex.

2009); Winters, 149 F.3d at 400 (“One of the primary purposes of the removal statute—as

its history clearly demonstrates—was to have such defenses litigated in the federal courts

. . . The officer need not win his case before he can have it removed.” (emphasis in original)

(quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969))).

             i.      Preemption. Under the Medicare Act, state laws relating to MA plans

(other than those relating to licensing or plan solvency) are expressly preempted. 42 U.S.C.

§ 1395w-26; 42 C.F.R. § 422.402 (“The standards established under this part supersede

any State law or regulation (other than State licensing laws or State laws relating to plan

solvency) with respect to the MA plans that are offered by MA organizations.”). Further,

Plaintiffs’ state law claims against United are preempted by the Medicare Act because the

Act creates federal standards governing the standards for provision of Medicare benefits to


Notice of Removal                                                                      Page 3
            Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 4 of 9



enrollees by MAOs. See e.g., Hepstall v. Humana Health Plan, Inc., No. CV 18-0163-JB-

MU, 2018 WL 6588555, at *6 n.3 (S.D. Ala. Nov. 26, 2018) (concluding that “all state law

claims that are based upon actions of an MAO that are regulated by CMS are preempted

by the Medicare Act”). Here, Plaintiffs’ claims are based on United’s alleged failure to

inform the Decedent of recommended follow-up care. The Medicare Act and its

implementing regulations explicitly regulate MAOs with respect to provision of benefits

under MA plans and requires MAOs to comply with CMS’s national coverage

determinations and general coverage guidelines included in Medicare manuals, among

other things. See 42 C.F.R. §§ 422.100-422.102. Plaintiffs’ claims, which are based on an

alleged failure to comply with these standards, are therefore preempted.

            ii.      Immunity. “[T]he Fifth Circuit and other appellate courts have held

that federal immunity attaches . . . to Medicare carriers and intermediaries acting within

the scope of their official duties.” S. Dynamics Therapy, Inc. v. Thompson, No. CIV.A.

5:03-CV-155-C, 2003 WL 22670991, at *6 (N.D. Tex. Nov. 10, 2003); see also Mentis El

Paso, LLP v. Health Care Serv. Corp., 58 F. Supp. 3d 745, 752 n. 63 (W.D. Tex. 2014)

(sovereign immunity extends to federal contractors that administer government insurance,

such as Medicare). United is entitled to immunity here based on its role in administering

an MA Plan on CMS’s behalf.

       c.     United acted under CMS’s directions. With regard to the third prong of

federal officer removal, “[a] defendant acts pursuant to a federal officer’s directions when

the defendant serves ‘to assist, or to help carry out, the duties or tasks of the federal

superior.’” Shalaby v. Heritage Physician Network, 364 F. Supp. 3d 693, 696 (S.D. Tex.


Notice of Removal                                                                    Page 4
            Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 5 of 9



2019) (quoting Watson v. Philip Morris Companies, Inc., 551 U.S. 142 (2007)). “The

federal officer must have direct and detailed control over the defendant such that the acts

that form the basis for the suit were performed pursuant to an officer’s direct orders or to

comprehensive and detailed regulations.” Shalaby, 364 F. Supp. 3d at 696 (quoting McGee

v. Arkel Int’l, LLC, 716 F. Supp. 2d 572, 575 (S.D. Tex. 2009)). The words “acting under”

are broad and must be liberally construed. Watson v. Phillip Morris Cos., Inc., 551 U.S.

142, 147 (2007). Here, United acted under CMS’s direct and detailed control in

administering the MA Plan in which the Decedent was enrolled. A majority of courts,

including district courts in the Fifth Circuit, have concluded that MAOs are acting under

CMS’s subjection, guidance, and control in administering MA plans. See Body & Mind

Acupuncture v. Humana Health Plan, Inc., No. 1:16CV211, 2017 WL 653270, at *5

(N.D.W. Va. Feb. 16, 2017) (listing cases and citing, inter alia, Beaumont Foot Specialists,

Inc. v. United Healthcare of Tex., Inc., No. 1:15-CV-216, 2015 WL 9257026 (E.D. Tex.

Dec. 14, 2015)); see also Haaland v. Presbyterian Health Plan, Inc., 292 F. Supp. 3d 1222,

1231 (D.N.M. 2018) (“Put another way, Plaintiffs’ claims against PHP depend upon a

showing that PHP violated standards, perhaps of its own making, which federal Medicare

regulations required it to promulgate and apply . . . and [t]he Act’s preemption provision

is broad enough to cover such claims.”); Alston v. United Healthcare Servs., Inc., 291 F.

Supp. 3d 1170, 1175 (D. Mont. 2018) (concluding that plaintiffs’ state law claims for

negligence, intentional infliction of emotional distress, professional negligence, respondeat




Notice of Removal                                                                     Page 5
             Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 6 of 9



superior and breach of contract were all preempted under 42 U.S.C. § 1395w-26(b)(3)). 2

Indeed, the Fifth Circuit has expressly recognized federal officer jurisdiction in instances

where private persons and insurance carriers administer the Medicare program on behalf

of the federal government, noting that the federal officer removal statute is not narrow or

limited, and that they are “acting within the purview of 1442(a)(1)” such that suits against

them are properly removed. Peterson v. Blue Cross/Blue Shield of Tex., 508 F.2d 55, 58

(5th Cir. 1975).

        d.     A causal nexus exists. Finally, a causal nexus exists between United’s

actions under color of federal office pursuant to CMS’s direction and Plaintiffs’ claims.

For purposes of removal, United need only show that the federal direction created the

circumstances underlying the liability. Watson, 551 U.S. at 153. As explained supra,

United is an MAO, which is directed and overseen by CMS with respect to the benefits and

services offered to enrollees in MA plans. Plaintiffs’ allegations that form the basis of their

claims take direct aim at the aspects of the MA plan’s administration that are governed by

the Medicare Act and its implementing regulations. Further, absent United’s contract with

CMS, CMS would be tasked with performing the same tasks itself. See Takacs v. Am.



    2
      Cf. Ohio State Chiropractic Ass'n v. Humana Health Plan Inc., 647 Fed. App’x 619, 625
(6th Cir. 2016) (unpub.) In this unpublished opinion, the Sixth Circuit concluded that an MAO
was not acting under federal direction in a billing dispute with a non-contract provider where no
beneficiary was denied benefits, and the parties did not contest whether Medicare covered the
services provided. See also Shalaby, 364 F. Supp. 3d at 696 (concluding that MAO was not acting
under federal direction in dispute regarding payments under a provider contract to which CMS
was not a party). Unlike the dispute in Ohio State, United’s actions in coordinating benefits for the
Decedent under the Plan are directly related to and controlled by CMS’s detailed regulations for
the provision of benefits under MA plans. See Body & Mind Acupuncture, No. 1:16CV211, 2017
WL 653270, at *5.


Notice of Removal                                                                            Page 6
             Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 7 of 9



Eurocopter, L.L.C., 656 F. Supp. 2d 640, 645 (W.D. Tex. 2009) (holding a causal nexus

exists when a party seeking removal under federal officer jurisdiction “demonstrate[s] that

the acts for which they are being sued . . . occurred because of what they were asked to do

by the Government.”) (emphasis in original). Accordingly, this Court has original

jurisdiction over this matter pursuant to 28 U.S.C. § 1442(a)(1) because United is being

sued for actions delegated to it by CMS and that were taken in connection with

administering a Medicare Advantage plan.

       3.     Removal is Timely. Removal is timely under 28 U.S.C. § 1446(b). United

was served with Plaintiffs’ Petition on September 16, 2019. (Ex. 2, Tabs 4, 5.) United

removed this case to federal court within thirty (30) days of being served with the Petition.

       4.     Consent of Defendants. Although United is not required to seek the consent

of the other named defendants in this action in order to remove it pursuant to federal officer

jurisdiction under 28 U.S.C. § 1442, Defendant Gonzaba Medical Group, P.A. has

consented to removal. (Ex. 4.) See Humphries v. Elliott Co., 760 F.3d 414, 417 (5th Cir.

2014) (“Removal under § 1442(a), unlike removal under § 1441, does not require the

consent of co-defendants.”).

       5.     State Court Documents Attached. Pursuant to the Federal Rules of Civil

Procedure, a certified copy of the state court docket sheet and all documents filed in the

state court action, separately attached and arranged in chronological order, are attached as

Exhibit 2. These documents constitute the only pleadings, process, or orders filed in the

state court or received by United. A list of the parties and counsel is also attached as

Exhibit 3.


Notice of Removal                                                                      Page 7
            Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 8 of 9



       6.     Notice. Finally, pursuant to 28 U.S.C. §1446(d), a copy of this Notice of

Removal shall be provided to all adverse parties and filed with the clerk of the state court.

                                 RELIEF REQUESTED

       United respectfully requests that the United States District Court for the Western

District of Texas, San Antonio Division, accept this Notice of Removal and that it assume

jurisdiction of this cause and grant such other and further relief as may be necessary.

Dated: October 16, 2019                     Respectfully submitted,

                                            By: /s/ Amber D. Reece
                                                Andrew G. Jubinsky
                                                Texas Bar No. 11043000
                                                andy.jubinsky@figdav.com
                                                Amber D. Reece
                                                Texas Bar No. 24079892
                                                amber.reece@figdav.com
                                            FIGARI + DAVENPORT, LLP
                                            901 Main Street, Suite 3400
                                            Dallas, Texas 75202
                                            (214) 939-2000 – telephone
                                            (214) 939-2090 – facsimile
                                            ATTORNEYS FOR DEFENDANTS
                                            UNITEDHEALTHCARE INSURANCE
                                            COMPANY AND UNITED HEALTHCARE
                                            SERVICES, INC.




Notice of Removal                                                                     Page 8
            Case 5:19-cv-01229 Document 1 Filed 10/16/19 Page 9 of 9



                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document has been
served on the parties listed below on October 16, 2019.

 Via Email & Regular Mail                    Via Email & Regular Mail
 Jon Powell                                  Lisa A. Rocheleau
 John “Mickey” Johnson                       Alexander Rodriguez III
 THE POWELL LAW FIRM                         BOONE, ROCHELEAU
 1148 E. Commerce Street                      & RODRIGUEZ, P.L.L.C.
 San Antonio, Texas 78205                    17339 Redland Road, Suite. 100
 -and-                                       San Antonio, Texas 78247
 Brant Steven Mittler                        Attorneys for Defendant
 LAW OFFICE OF BRANT S. MITTLER              Gonzaba Medical Group, P.A.
 17503 La Cantera Pkwy, Ste. 104-610
 San Antonio, Texas 78257
 Attorneys for Plaintiffs

                                         /s/ Amber D. Reece
                                         Amber D. Reece




Notice of Removal                                                                 Page 9
